DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 25 October 2022, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive.
Applicant’s arguments with respect to claim(s) 1-5, 7-10, 12-14, and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2016/0286120 A1) in view of Nguyen et al. (US 10,496,884 B1).  
a.	Regarding claim 1, Kuo discloses a non-transitory computer readable medium having contents which cause one or more processors of a computing device to perform a method, the method comprising: 
receiving a plurality of different data in a data set including data comprised of one or more feature groups obtained by a sensor, the plurality of different data in a data set including data acquired by the sensor before a setting change of an equipment coupled to the sensor and data acquired by the same sensor after the setting change of the same equipment coupled to the same sensor (Kuo discloses that “the camera device 114 captures the image data from all the image sensors. In other words, the camera device 114 captures the image data from the primary image sensor” at Fig. 5-428 and ¶ 0042; Moreover, Kuo discloses the camera device captures the image data using the primary image sensor based on the user input mode setting at Figs. 4-408 and 414 and ¶ 0040); 
selecting, by a processor among the one or more processors, the plurality of different data in the data set including data comprised of one or more feature groups (Kuo discloses outputs the image data captured by the primary image sensor after the secondary image sensors were disabled at Figs. 4-412, 414, and 416 and ¶ 0040).
However, Kuo does not disclose transforming, by the processor, a value for one or more feature groups included in each data among the plurality of different data; 
assigning, by the processor, an abnormal label to each transformed data; and 
calculating, by the processor, the transformed data using a model.
Nguyen discloses transforming, by the processor, a value for one or more feature groups included in each data among the plurality of different data (Nguyen discloses that “the computer can transform the image for neural network processing” at Fig. 5a-650 and col. 4, lines 47-52);
assigning, by the processor, an abnormal label to each transformed data (Nguyen discloses that “The computer can generate discrete determinate labels and/or descriptions 620 by using natural language processing to determine whether the related text indicates that an anatomical finding, abnormality or pathology is present within the corresponding image. The computer can generate the label or labels corresponding to the determined finding or findings, and then and maintain a relationship between the labels, descriptions, and images” at Figs. 6-620 and 630 and col. 4, lines 22-28); and
calculating, by the processor, the transformed data using a model (Nguyen discloses that “the computer can train a neural network with the transformed images and their corresponding discrete determinate labels” at Fig. 5a-700 and col. 4, lines 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process of labeling of Nguyen to Kuo’s method of controlling image sensors.
The suggestion/motivation would have been to enable “the images and the labels . . . [being] advantageously used together to train neural networks” (Nguyen; abstract) “removing undesirable artifacts from images” (Nguyen; col. 2, lines 1-3).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the plurality of different data is comprised of data included in a same cluster or different clusters (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein the method further comprises generating a plurality of data subsets through clustering data of the data set (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein the generating a plurality of data subsets through clustering data of the data set includes processing by a classification model trained by using a cost function based on triple loss (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 20; incl. equation).
e.	Regarding claim 5, the combination applied in claim 1 discloses wherein each data subset in the plurality of data subsets includes different data having a normal pattern (Nguyen discloses that “a textbook having images, for example, a textbook having medical images is digitized, such digital image having related text and/or annotations” at Fig. 5a-510 and col. 4, lines 3-12).
f.	Regarding claim 7, the combination applied in claim 1 discloses wherein the transforming a part of each data from the selected different data includes exchanging value for one data and value for another data among the plurality of data (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
g.	Regarding claim 8, the combination applied in claim 1 discloses wherein the exchanging value for one data and value for another data among the plurality of data includes exchanging value for one or more feature groups in one data and value for one or more feature groups in another data among the plurality of data (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
h.	Regarding claim 9, the combination applied in claim 1 discloses wherein the exchanging value for one data and value for another data among the plurality of data includes exchanging values for data belonging to the same feature group in each data (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
i.	Regarding claim 10, the combination applied in claim 1 discloses wherein the data included in the data set is a normal data (Nguyen discloses that “a textbook having images, for example, a textbook having medical images is digitized, such digital image having related text and/or annotations” at Fig. 5a-510 and col. 4, lines 3-12. Here, those data can be a normal data because it is related to normal patterns.).
j.	Regarding claim 12, the combination applied in claim 1 discloses wherein the calculating the transformed data using a model includes testing a performance of the model through calculating the transformed data using the model (Nguyen discloses that “the computer can train a neural network with the transformed images and their corresponding discrete determinate labels” at Fig. 5a-700 and col. 4, lines 64-66).
k.	Regarding claim 13, the combination applied in claim 1 discloses wherein the testing a performance of the model through calculating the transformed data using the model includes an operation of testing a performance of the model based on whether or not the transformed data is judged abnormally by the model (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5; “For the case of binary classification, type-2 error (missed detection or false negative) refers to a classifier returning a value, for instance f(x)=0 (normal) when the true diagnosis is y=1 (abnormal). Type-1 error (false alarms, or false positive) refers to a classifier returning f(x)=1 (abnormal) when the true diagnosis is y=0 (normal). The cost of these two errors is usually different in medical diagnosis, as a type-1 error may cause un-necessary treatment but otherwise no major harm to the patient, whereas a type-2 error may have fatal consequences or result in malpractice suits. The performance of a classifier is measured by the average number of errors multiplied by the cost of each error, for example c_1 for type-1 errors and c_2 for type-2. This can be termed the (average) risk. A good classifier is one that minimizes risk” at col. 7, lines 4-18).
l.	Regarding claim 14, the combination applied in claim 1 discloses wherein each feature group is comprised of items associated among a plurality of items included in the data (Nguyen discloses that “a textbook having images, for example, a textbook having medical images is digitized, such digital image having related text and/or annotations” at Fig. 5a-510 and col. 4, lines 3-12).
m.	Regarding claim 17, the combination applied in claim 1 discloses wherein the contents comprise instructions executed by the one or more processors of the computing device (Kuo discloses “a computing device comprising a processor; and a memory having stored therein a plurality of instructions that when executed by the processor . . . .” at ¶ 0083).
n.	Regarding claim 18, the combination applied in claim 1 discloses wherein the setting change of the equipment includes changing of operation parameters of the equipment (Kuo discloses that “[t]he user mode 324 is comprised of the proxy modules 330, 340, 350 . . . configured to provide an interface in which to broker each stream of optical image data between the camera driver module 310 in the kernel mode 322 . . . [and] receive information corresponding to the optical image data streams, such as filter descriptors, for example” at Figs. 3-330, 340, and 350 and ¶ 0033).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2016/0286120 A1) in view of Nguyen et al. (US 10,496,884 B1), and further in view of Taralova (US 10,832,093 B1)
a.	Regarding claim 20, the combination applied in claim 1 discloses all the previous claim limitations.
However, the combination does not explicitly disclose selecting a first data from a first data subset, the first data including one or more feature groups; selecting a second data from the second data subset, the second data including one or more feature groups; and using the first data and the second data for training the model after transforming the value for one or more feature groups included in each data among the plurality of different data.
Taralova discloses selecting a first data from a first data subset, the first data including one or more feature groups (Taralova discloses that “selecting a pair of intermediate outputs, the pair of intermediate outputs associated with a training data set . . .” at Fig. 4-402 and col. 20, line 54- col. 21, line 6);
selecting a second data from a second data subset, the second data including one or more feature groups (Taralova discloses that “selecting a pair of intermediate outputs, the pair of intermediate outputs associated with a training data set . . .” at Fig. 4-402 and col. 20, line 54- col. 21, line 6); and 
using the first data and the second data for training the model after transforming the value for one or more feature groups included in each data among the plurality of different data (Taralova discloses comparison of “a first intermediate output of the pair of intermediate outputs with a second intermediate output of the pair of intermediate outputs” and “training, via a machine learning mechanism, a model based on the difference” or “the similarity between the first intermediate output and the second intermediate output” at Figs. 4-404, 406, and 408; col. 21, lines 7-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize selecting and training processes of Taralova to the combination.
The suggestion/motivation would have been to “quantifying how realistic simulated-world environments (e.g., “simulated environments”) need to be in order for such simulated environments to be used for enhancing training, testing, and/or validating systems” (Taralova; col. 2:1-15).

Allowable Subject Matter
Claim 15-16 are allowed.
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following is a list of references pertained to the claimed invention:
Yamanaka: An image processing apparatus includes a size reducing unit that reduces sizes of a plurality of continuous images, which are still images obtained by continuously capturing images of a moving object, to thereby generate reduced continuous images; a mask generating unit that extracts moving object regions from the reduced continuous images, to thereby generate reduced moving object extraction mask images; a size restoring unit that enlarges the reduced moving object extraction mask images to the same size as original sizes of the continuous images that are not reduced by the size reducing unit, to thereby generate moving object extraction mask images; and a combining unit that extracts the moving object regions from the continuous images by using the moving object extraction mask images to thereby obtain moving object images, and combines the moving object images in a predetermined one of the continuous images. 
Tian et al. (US 2013/0329965 A1): A document authentication method employs Krawtchouk decomposition to analyze and compare document images. When printing an original document, the original document image is segmented into image patches, which preferably correspond to individual symbols of the document. Krawtchouk decomposition is applied to each image patch. The image patches are classified into image patch classes using their Krawtchouk coefficients. The locations of all image patches belonging to each class are obtained and stored along with the Krawtchouk coefficients for each class. When authenticating a target document, the same segmentation, Krawtchouk decomposition and classification steps are applied to the target document image, and the locations of all image patches belonging to each class are obtained. The image patch classes and the locations of image patches belonging to each class for the original and target document image are compared to detect alterations present in the target document. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664